Gilbert, J.
Under the pleadings and the evidence the court did not err in denying an injunction. A power of sale may lawfully reside in one who has no legal or equitable interest in the property which is to be the subject of the sale. Coleman v. Cabaniss, 121 Ga. 281 (48 S. E. 927) ; Woodbery v. Atlas Realty Co., 148 Ga. 712, 718 (98 S. E. 472). In this *359case Rharr, the grantee of the payee, retains an equity in the securities, and, under the power granted in the deed from- plaintiff to him, may sell the property, the proceeds being liable to the payment of the debts secured thereby.
No. 5162.
June 19, 1926.
(a) This ruling is not in conflict with Hunt v. New England Mortgage Co., 92 Ga. 720 (19 S. E. 27), or Hightower v. Haddock, 153 Ga. 160 (111 S. E. 413). In both of those cases the assignment was absolute and not as security. In the former the deed did not contain a power of sale. In the latter case the deed did contain such power, and the assignment was sufficiently broad to include that power. The questions involved were essentially different.

Judgment affirmed.


All the Justices concur.

W. L. Nix, for plaintiff. O. A. Nix, for defendant.